Citation Nr: 1105872	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an in excess of 10 percent for injury to the 
medial meniscus of the left knee.  

2.  Entitlement to an increased (compensable) evaluation for 
keratosis of the hands and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to September 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the RO which, in 
part, assigned an increased rating to 10 percent for the 
Veteran's left knee disability; (effective from June 30, 2005, 
the date of receipt of the claim for increase), and denied a 
compensable evaluation for the skin disorder of the hands and 
feet.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's left knee disability is manifested by pain, 
arthritis and range of motion from 0 to 122 degrees, without 
instability, subluxation or other impairment of the knee; 
functional limitation due to pain, incoordination, fatigability, 
on repetitive use or during flare-ups is not demonstrated.  

3.  The Veteran's skin disorder is manifested by dryness and 
scaling of the left hand with brittle and discolored nails of the 
left hand and both great toes without skin breakdown, 
ulcerations, scarring, or disfigurement; systemic therapy is not 
required and the exposed area and total body surface was less 
than one percent.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for medial meniscus injury of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5010-5261 (2010).  

2.  The criteria for a compensable evaluation for keratosis of 
the hands and feet are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, 
Part 4, Diagnostic Codes 7817-7806 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was accomplished by way of a 
letter from the RO to the Veteran dated in July 2005.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran was 
examined by VA on multiple occasions during the pendency of the 
appeal and was scheduled for a travel Board hearing at the RO in 
March 2009, but he cancelled his hearing and indicated that he 
did not wish to be rescheduled.  Neither the Veteran nor his 
representative have made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the issues on appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The Veteran's service treatment records and all VA and private 
medical records have been obtained and associated with the claims 
file.  To the extent that the notice in this case is deemed to be 
deficient, based on his contentions and the communications 
provided to him by VA, it is reasonable to expect that he 
understands what is needed to prevail.  Under the circumstances 
of this case, the Board finds that the Veteran is not prejudiced 
by moving forward with a decision on his claims for an increased 
ratings, and that VA has complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. 
§ 3.103(b), and the holdings in Dingess/Hartman, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Left Knee Disability

Initially, it should be noted that the Board has reviewed all the 
evidence of record, including but not limited to the Veteran's 
contentions, the VA and private treatment records from 2004 to 
the present, and the findings from the VA examinations conducted 
June 2006 and October 2007.  Although the Board has an obligation 
to provide adequate reasons and bases supporting its decision, it 
is not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
Veteran will be summarized where appropriate.  

The Veteran contends that he has chronic left knee pain and 
difficulty climbing stairs, walking or standing for any prolonged 
period of time, and believes that the 10 percent evaluation 
assigned does not reflect the current severity of his knee 
disability.  

Regarding the Veteran's contentions, while he is competent to 
offer evidence as to the visible symptoms or manifestations of 
his disabilities, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-connected 
pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran's left knee disability is rated 10 percent disabling 
under Diagnostic Codes (DC) 5010-5261 for traumatic arthritis of 
the left knee with limitation of motion to a noncompensable 
degree.  

Traumatic arthritis, is rated under Diagnostic Code (DC) 5003, 
which specifies that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The knee is a major 
joint.  38 C.F.R. § 4.45

Under DC 5261, limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 degrees, a 
10 percent evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 30 
percent evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees, and a 
50 percent evaluation if extension is limited to 45 degrees.  38 
C.F.R. § 4.71, DC 5261.  

Under DC 5260, limitation of flexion of a knee warrants a 
noncompensable evaluation if flexion is limited to 60 degrees, a 
10 percent evaluation if flexion is limited to 45 degrees, a 20 
percent evaluation if flexion is limited to 30 degrees and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71, DC 5260.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2010).  

In this case, the Veteran's complaints and the clinical and 
diagnostic findings on the medical reports of record were 
essentially the same throughout the pendency of this appeal and 
were manifested principally by chronic pain, crepitus, swelling, 
and some limitation of motion in the left knee.  When examined by 
VA in June 2006, the Veteran reported that his knee symptoms had 
improved since his surgery for a torn meniscus at a private 
facility in June 2005, but that he still had some aching in the 
joint.  The Veteran does not take any medications for his knee 
and denied any flare-ups or problems with the activities of daily 
living.  On examination, there was slight crepitus and a little 
varus deformity, but no swelling or instability in the left knee.  
Extension/flexion was from zero to 125 degrees without pain, and 
there was no additional limitation of motion on repetitive 
movement.  X-ray studies revealed moderate arthritic changes with 
narrowing of the joint space, particularly on the medial side 
with some spurring in the patellofemoral compartment.  The 
impression was traumatic arthritis of the left knee.  The 
examiner commented that during flare-ups, the Veteran could 
experience additional limitation of motion in the knee due to 
pain, but that he could not estimate of the additional range of 
motion loss without resorting to speculation.  

The Veteran's complaints and the clinical and diagnostic findings 
on VA examination in October 2007 were essentially unchanged.  
There was no effusion or instability and range of motion in the 
knee was from zero to 122 degrees with pain at the end of motion.  
There was no additional limitation of motion on repetitive 
movement.  The examiner indicated that the Veteran could 
experience additional limitation of motion in the knee due to 
pain, but that he could not offer an opinion without resorting to 
speculation.  He did note, however, that the Veteran's arthritic 
condition appeared to have worsened since the prior examination 
and that he was a candidate for knee replacement.  The Veteran 
reported that he was planning to have a total knee replacement at 
the end of the year.  Parenthetically, the Board notes that the 
evidentiary record does not show that the Veteran underwent knee 
replacement, nor has the Veteran informed VA that any such 
surgery was performed.  

The evidentiary record also includes numerous VA and private 
clinical records showing treatment for various maladies, 
including left knee pain from 2004 to 2008.  The few reports 
which showed left knee treatment did not include any additional 
clinical or diagnostic findings.  A VA MRI in May 2007 revealed a 
diffuse disc bulge with foraminal narrowing at L5-S1, and 
generalized facet arthritis throughout the spine.  Private 
reports showed that the Veteran had four injections of Hyalgan in 
both knees on consecutive months from August to November 2007.  
When seen for his second set of injections in September 2007, the 
Veteran reported that his knee pain had improved and that his 
mobility was better.  The examiner indicated that range of motion 
of the left knee had increased.  

With regard to an evaluation in excess of 10 percent for the left 
knee disability, the Veteran is not shown to have flexion limited 
to 30 degrees or less, or any limitation of extension.  
Therefore, a rating in excess of 10 percent based on limitation 
of motion under DC 5260 or 5261 is not assignable.  The Veteran 
does have arthritis and some limitation of motion in the left 
knee (flexion to 122 degrees), which is to a noncompensable 
degree.  Therefore, under DC 5003, the appropriate rating is 10 
percent, and no higher.  

Other potentially applicable rating codes which may provide a 
basis for assigning a higher evaluation include DC 5256, but that 
requires ankylosis of the knee joint, which is not shown.  Under 
DC 5257, a 10 percent evaluation is assigned for slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation is 
assigned for moderate recurrent subluxation or lateral 
instability, and 30 percent for severe symptoms.  Here again, 
however, the record fails to show any instability or subluxation.  
DC 5258 provides for a 20 percent evaluation for dislocated, 
semilunar cartilage with frequent episodes of locking, pain and 
effusion into the joint, but aside from his discomfort, these 
manifestations have not been described.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions 
that he has chronic pain on prolonged standing, walking or when 
climbing stairs.  However, the objective findings from the VA 
examinations and outpatient reports did not show any instability 
or subluxation of the left knee and only mild restricted range of 
motion, with pain only at the end point of motion (122 degrees) 
on VA examination in 2007.  While the VA examiner indicated that 
the Veteran may experience some additional loss of motion on 
flare-ups, he could not offer any opinion as to the degree of 
additional loss without resorting to speculation.  

In this case, the record does not reflect additional functional 
impairment commensurate with the criteria necessary for an 
evaluation in excess of 10 percent.  The Board recognizes that 
the Veteran has left knee pain on a daily basis.  However, the 
medical reports simply do not show any additional functional loss 
of use due to pain or on repetitive use of the left knee to any 
measurable degree.  Absent this, the Board finds that the level 
of functional impairment is adequately compensated by the 10 
percent evaluation currently assigned.  

Applying the appropriate diagnostic codes to the facts of this 
case, the objective assessment of the Veteran's present 
impairment from his left knee disability does not suggest that he 
has sufficient symptoms so as to a warrant an evaluation in 
excess of 10 percent.  Accordingly, the Board finds that the 10 
percent evaluation currently assigned accurately depicts the 
severity of the condition during the pendency of this appeal, and 
there is no basis for a higher staged rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Skin Disorder

As an initial matter, the Board notes that during the pendency of 
this appeal, VA amended the rating criteria for the evaluation of 
scars, which became effective on October 23, 2008.  However, it 
was specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 23, 
2008.  A veteran whom VA rated before such date under Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review 
under these clarified criteria, irrespective of whether his or 
her disability has worsened since the last review.  The effective 
date of any award, or any increase in disability compensation, 
based on this amendment will not be earlier than the effective 
date of this rule, but will otherwise be assigned under the 
current regulations regarding effective dates.  See 73 Fed. Reg. 
54708 (Sept. 23, 2008).  

In this case, the Veteran filed his claim in June 2005, prior to 
the amendment to the rating criteria, and he has not requested a 
review under the new criteria.  As such, his pending claim 
currently on appeal will be reviewed under the criteria in effect 
prior to October 23, 2008.  

The Veteran contends that he has chronic pain and flaking of the 
skin on his hands two to three times a month, and believes that 
his skin disorder should be assigned a compensable evaluation.  

The Veteran's skin disorder is rated noncompensably disabling 
under DC 7817-7806.  Under DC 7817, for exfoliative dermatitis, a 
noncompensable evaluation is assigned for any involvement of the 
skin and no more than topical therapy required during the past 12 
months.  A 10 percent evaluation is warranted with any 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light), or 
UVB (ultraviolet-B light) treatments, or electron beam therapy 
required for a total duration of less than six weeks during the 
past 12 months.  Additional higher evaluations under this 
provision of the rating code are warranted with more extensive 
periods of the systemic therapies (discussed above).  

Under DC 7806, for dermatitis/eczema, a zero percent rating is 
assigned where the skin disability covers less than 5 percent of 
the entire body or less than 5 percent of the exposed areas 
affected, and no more than topical therapy was required over the 
past 12-month period.  A 10 percent rating is assigned where the 
skin disability covers at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less than 
20 percent of the exposed areas affected, or, intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is assigned when the disorder covers 20 to 40 
percent of his entire body or 20 to 40 percent of exposed areas 
affected, or by systemic therapy being required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

In this case, the objective findings on VA examinations in June 
2006 and October 2007 were essentially the same and showed only 
mild symptoms on the palm of the left hand, manifested by dry and 
scaly skin.  In 2006, the Veteran reported that the skin 
condition was constant and had not progressed beyond involvement 
of his left hand, and that he used an ointment on his hands 
daily, with mild results.  The Veteran denied any problems with 
his feet.  On examination, the palm of the left hand was dry and 
scaly, but otherwise the skin on both hands were clear of any 
inflammation or rash, and there was no edema, deformity, skin 
breakdown, ulcerations, scarring, or disfigurement.  All finger 
nails of the left hand were partially discolored and brittle; the 
right hand and finger nails were normal in appearance.  The 
examiner indicated that the skin disorder involved less than one 
percent of the affected exposed area and total body surface.  

The Veteran's complaints and the clinical findings regarding his 
hands on VA examination in October 2007 were essentially 
identical to those described on the 2006 VA examination report.  
Examination of the Veteran's feet showed no skin rash or 
breakdown, edema, deformity, ulcerations, scarring, or 
disfigurement.  Both great toenails were thick, brittle, and 
discolored.  The examiner indicated that the skin disorder 
involved less than one percent of the affected exposed area and 
total body surface.  The impression included mild dermatitis of 
the palm of the left hand and mild onychomycosis of both great 
toes and the fingernails of the left hand.  The examiner 
commented that the Veteran's skin disorder of the left hand was 
consistent with a contact dermatitis, and that there was no 
evidence of any lesions associated with keratosis.  

The VA and private outpatient notes did not show any complaints 
or treatment for any skin problems during the pendency of the 
appeal.  A private note showed that the Veteran was seen for a 
rash on his right forearm from contact with poison ivy in March 
2005.  

In this case, the Veteran does not claim nor do the medical 
reports of record show treatment with any type of systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or electron 
beam therapy at anytime during the pendency of this appeal.  As 
such, a higher evaluation under DC 7817 is not warranted.  

Similarly, the medical evidence does not show any symptoms, or 
manifestations which would warrant the assignment of a 
compensable rating under DC 7806, based on surface area affected.  
As noted above, the VA examinations showed only minimal residuals 
of the Veteran's skin disorder affecting primarily the palm of 
his left hand.  Moreover, the estimated percentage of the 
affected area and body surface area was less than one percent.  
Therefore, the criteria for a compensable evaluation under DC 
7806 are not met.  

As there is no other potentially applicable diagnostic code that 
would provide for a higher evaluation, the Board finds that the 
noncompensable evaluation currently assigned for the Veteran's 
skin disorder is entirely appropriate and accurately depicts the 
severity of the condition for the entirety of the rating period 
on appeal.  Accordingly, an increased evaluation is not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2010).  In this case, the Board finds that the 
manifestations of the Veteran's left knee disability and skin 
disorder are consistent with the schedular criteria, and there is 
no objective evidence that any manifestations related to the 
service-connected disabilities are unusual or exceptional.  In 
view of this, referral of this case for extraschedular 
consideration is not in order.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  

ORDER

An increased evaluation for medial meniscus injury of the left 
knee is denied.  

An increased evaluation for keratosis of the hands and feet is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


